                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DENISE WOOD, ET AL.,
              Plaintiffs,                          No. 16-13598
v.                                                 District Judge George Caram Steeh
                                                   Magistrate Judge R. Steven Whalen
SUNDANCE, INC.,
              Defendant.
                                         /

                                         ORDER
       Before the Court are Plaintiffs’ Motion to Compel Production of Electronically

Stored Information [Doc. #70] and Defendant’s corresponding Motion for Protective
Order [Doc. #71]. For the reasons and under the terms stated on the record on October
23, 2018, Plaintiffs’ motion [Doc. #70] is GRANTED and Defendant’s motion [Doc.

#71] is DENIED.
       At issue is electronically stored information (“ESI”) involving emails. The parties

have agreed that the Defendant’s ESI custodians will be five corporate individuals, a

general Human Resources email address, and 26 market and area “coaches.” At this time,

the Defendant will produce a sampling of emails under the following terms:
       (1) The search terms will consist of “Wage and Hour,” “Off the Clock,”
“Overtime,” and “FLSA.”

       (2) The parties will agree on restrictive (Boolean) terms that will serve to exclude
privileged emails to or from Defendant’s attorneys and their law firm.
       (3) The parties will meet, confer, and work together cooperatively to devise other

restrictive terms that will reasonably serve to exclude irrelevant material from the

                                             -1-
production.
         (4) The sampling will then consist of 50 percent of the market and area coaches,

and all of the corporate and Human Resource custodians.
         (5) In order to protect against inadvertent public disclosure of employees’ personal

and confidential information, including medical and disciplinary information, the
production will at this time be subject to an “attorneys’ eyes only” protective order. If
necessary, this material may later be utilized in redacted form, subject to stipulation of the
parties or order of this Court.

         (6) The Defendant will produce this discovery within four weeks of the date of this
Order.

         IT IS SO ORDERED.

Dated: October 23, 2018                             s/R. Steven Whalen
                                                    R. STEVEN WHALEN
                                                    UNITED STATES MAGISTRATE
                                                    JUDGE




                              CERTIFICATE OF SERVICE
       I hereby certify on October 23, 2018 that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 23, 2018.

                                                          s/Carolyn M. Ciesla
                                                          Case Manager for the
                                                          Honorable R. Steven Whalen




                                              -2-
